Case 6:20-cv-00455-ADA Document 30-4 Filed 10/23/20 Page 1 of 8




                EXHIBIT 20
10/19/2020            Case 6:20-cv-00455-ADAFromDocument       30-4to Baylor
                                                 Our Donors | Giving   Filed| Baylor
                                                                               10/23/20
                                                                                     University Page 2 of 8




                                                 Giving to Baylor                                                              GIVE




“ ”
   From Our Donors: Stuart Shanus

       We appreciate the dedication to the community of Waco and the work done
       on behalf of those in need. With great thanks, Brazos Licensing and
       Development.

                                                                                                                  -STUART SHANUS


                                        Copyright © Baylor® University. All rights reserved. Legal Disclosures.
                                             Baylor University • Waco, Texas 76798 • 1-800-229-5678




https://www.baylor.edu/giving/index.php?id=872194&story=218930                                                                        1/1
10/20/2020             Case 6:20-cv-00455-ADAFromDocument       30-4to Baylor
                                                  Our Donors | Giving   Filed| Baylor
                                                                                10/23/20
                                                                                      University Page 3 of 8




                                                    Giving to Baylor                                           GIVE




   From Our Donors
       We love and support Baylor University…

                                -JOHN BATES

                                 READ MORE



          My time at Baylor was transformational! I met wonderful people, grew in my
                            faith, and received a great education…

                                                         -BRODERICK LEAKS

                                                            READ MORE



        Pearl is a long time mentor of mine. Her work at Baylor University, particularly
        in light of the current national conversation on race and equity, is invaluable…

                                                          -MICHAEL RIEMER

                                                            READ MORE



         Dr. Susan Colon exemplified the transformational education for which Baylor
       stands. I make this donation in her honor so that more students can be educated
                                by professors of such caliber…

                                                         -SINDA VANDERPOOL

                                                            READ MORE
https://www.baylor.edu/giving/index.php?id=872194                                                                     1/6
10/20/2020             Case 6:20-cv-00455-ADAFromDocument       30-4to Baylor
                                                  Our Donors | Giving   Filed| Baylor
                                                                                10/23/20
                                                                                      University Page 4 of 8




       I am honored to be able to contribute in her [Dr. Susan Colon] memory and pray
        that this scholarship continues to bless young Christians pursuing wisdom and
                           knowledge of God across the disciplines…

                                                       -KELSEY SANDVALL

                                                           READ MORE



        I had a campus family within 5 minutes of my first day on campus and they're
       still my family today. I'm so thankful for my BUGWB experience and hope others
                                   have the opportunity, too…

                                                          -HOLLY KISER

                                                           READ MORE



         My son works at Baylor in Student Life and has been involved in support of
        multicultural affairs. He speaks very highly of Ms, Beverly and of the work that
                      they do. We want to help participate in that effort…

                                                       -THOMAS BARNARD

                                                           READ MORE



       Very thankful for Janis Kovar and her continued work for the Nursing School!…

                                                     -MEREDITH BENTLEY

                                                          READ MORE



        I was only able to go to Baylor because I received Scholarships, both endowed
       and private so I want to always be able to give back to Baylor students who face
https://www.baylor.edu/giving/index.php?id=872194                                                              2/6
10/20/2020             Case 6:20-cv-00455-ADAFromDocument       30-4to Baylor
                                                  Our Donors | Giving   Filed| Baylor
                                                                                10/23/20
                                                                                      University Page 5 of 8
       and private, so I want to always be able to give back to Baylor students who face
               financial difficulties being able to stay at Baylor for all 4 years…

                                                      -JINOHN WEKESSER

                                                           READ MORE



       Andrea Dixon & Coach Jonathan Capron inspire me every day. Thankful for their
        leadership and legacy at Baylor as they continue to lead the next generation of
                                     leaders at Baylor!…

                                                        -WILLIAM GALVIN

                                                           READ MORE



       Baylor's Honors College (and especially their University Scholars program) gave
         me the rigorous training I needed to prepare for law school, combined with
         Christ-centered community and relationships that endured far after I left…

                                                       -CONNOR MIGHELL

                                                           READ MORE



       This gift is in memory of Joanna Nelson, a friend whom I met at the Baylor music
       school many years ago. She spent her life sharing music, love, and laughter. She
                          was a delightful person, and I will miss her…

                                                         -DODIE MORRIS

                                                           READ MORE



         My daughter, Oluchi D Ohaya, just completed her first year at Baylor- Class of
                                           2023!…

                                                        -VERONICA OHAYA
https://www.baylor.edu/giving/index.php?id=872194                                                              3/6
10/20/2020             Case 6:20-cv-00455-ADAFromDocument       30-4to Baylor
                                                  Our Donors | Giving   Filed| Baylor
                                                                                10/23/20
                                                                                      University Page 6 of 8


                                                           READ MORE



       Baylor is leading by example in the way it invests in our greater community as a
                                           whole…

                                                      -NANCY MCEACHERN

                                                           READ MORE



             When Baylor reaches out in a time of crisis to ask for help, it's important for
                those of us who are able to respond with either financial support or
                            contributions of time and other resources…

                                                        -STEVEN NAPIER

                                                           READ MORE



       I am looking forward to giving back to the Pro Sales Program that gave so much
                                     to me as a student…

                                                      -MORGAN CUTRIGHT

                                                           READ MORE



         Our family has a deep and abiding love for Baylor; my wife, daughter, sister, 2
                brothers-in-law, niece and nephew all are Baylor graduates…

                                                        -CARROLL FADAL

                                                           READ MORE



         I've been meaning to do it since I graduated, but haven't been able to do it until
https://www.baylor.edu/giving/index.php?id=872194                                                              4/6
10/20/2020             Case 6:20-cv-00455-ADAFromDocument       30-4to Baylor
                                                  Our Donors | Giving   Filed| Baylor
                                                                                10/23/20
                                                                                      University Page 7 of 8

                       now. I'm thankful for the opportunity I had to attend Baylor…

                                                     -MODUPEOLA THOMAS

                                                           READ MORE



         Proud to be an alumna if Baylor and am hopeful that my niece will also attend
                             as a member of the class of 2026…

                                                        -LYNNE CONNERY

                                                           READ MORE



        I am a Baylor University alum and want to help others join this amazing legacy
                       of academic, spiritual, and personal excellence…

                                                         -SHALON EVANS

                                                           READ MORE



         I watched your program on the news and that you were now providing around
                          500,000 boxes of food on a regular basis…

                                                        -CAMERON EVANS

                                                           READ MORE



         Proud to be a Baylor Bear. Proud of my degree in the Army-Baylor Healthcare
         Administration Program. Also proud to be from a family of Baylor graduates…

                                                          -MARK DOLE

                                                           READ MORE


https://www.baylor.edu/giving/index.php?id=872194                                                              5/6
10/20/2020             Case 6:20-cv-00455-ADAFromDocument       30-4to Baylor
                                                  Our Donors | Giving   Filed| Baylor
                                                                                10/23/20
                                                                                      University Page 8 of 8




         The education I received at Baylor, the experience I gained there as a research
         and teaching assistance and later as a full-time lecturer, and the friendships I
                made with students and faculty all profoundly affected my life…

                                                                 -KEITH ROWLEY

                                                                    READ MORE



       I work at the University of Michigan and know how tough it has been, so wanted
                                   to supply my alma mater…

                                                                -PATTRICIA KLARR

                                                                    READ MORE



         We appreciate the dedication to the community of Waco and the work done on
                                   behalf of those in need…

                                                                -STUART SHANUS

                                                                    READ MORE




                                         Copyright © Baylor® University. All rights reserved. Legal Disclosures.
                                              Baylor University • Waco, Texas 76798 • 1-800-229-5678




https://www.baylor.edu/giving/index.php?id=872194                                                                  6/6
